UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES STEVEN LESANE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00185-REP-1; 3:10-cv-00109-REP)


Submitted:   April 19, 2013                 Decided:   May 2, 2013


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


James Steven Lesane, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Steven Lesane first seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order    is   not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       §     2253(c)(1)(B)     (2006).            A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies      this     standard        by     demonstrating      that

reasonable       jurists     would    find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,      the    prisoner       must

demonstrate      both    that   the    dispositive         procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lesane has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal of

the district court’s order denying Lesane § 2255 relief.




                                          2
           Lesane also seeks to appeal the district court’s order

denying his second Fed. R. Crim. P. 33 motion.             We have reviewed

the record and find no reversible error.        Accordingly, we affirm

the order denying Lesane’s second Rule 33 motion for the reasons

stated by the district court.          United States v. Lesane, Nos.

3:08-cr-00185-REP-1; 3:10-cv-00109-REP (E.D. Va. Dec. 13, 2012).

           We dispense with oral argument because the facts and

legal   contentions   are   adequately   presented    in     the   materials

before this   court   and   argument   would   not   aid    the    decisional

process.


                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                   3